Name: Council Regulation (EEC) No 3609/90 of 11 December 1990 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 12. 90 Official Journal of the European Communities No L 351 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3609/90 of 11 December 1990 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture same value in all Member States for all the sectors involved ; whereas this rate must reflect actual economic conditions, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the Monetary Committee, Whereas the current conversion rates to be applied in agriculture are fixed by Regulation (EEC) No 1678/85 (3), as last amended by Regulation (EEC) No 3578/90 (4) ; Whereas the standard amounts intended in particular to finance the storage of intervention products referred to in Article 6 of Regulation (EEC) No 1883/78 (*), as last amended by Regulation (EEC) No 787/89 (*), are fixed uniformly in ecus ; whereas, in view of the nature and the purpose of the amounts in question, they should be converted at an agricultural conversion rate having the HAS ADOPTED THIS REGULATION : Article 1 The following Article shall be inserted in Regulation (EEC) No 1 678/85 : Article 2d The conversion into national currency of the standard amounts referred to in Article 6 of Regulation (EEC) No 1883/78 shall be effected by applying the rates referred to in Article 3 ( 1 ) of Regulation (EEC) No 1676/85.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1990 . For the Council The President V. SACCOMANDI (') OJ No L 164, 24. 6. 1985, p. 1 . 2 OJ No L 201 , 31 . 7. 1990, p. 9 . (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 349, 13 . 12. 1990, p. 1 . ft OJ No L 216, 5. 8 . 1978, p . 1 . (6) OJ No L 85, 30. 3 . 1989, p. 1 .